DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 9 and 11 objected to because of the following informalities:  
Claim 9, line 6 should recite “the value of the first voltage”.
Claim 11, line 6 should recite “the value of the second voltage”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the voltage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is unclear as to what the voltage applied to a switching element is.  The specification describes two different voltages that can be considered as being “applied to” the switching elements.  Specifically, the switching voltages S1, S2 () and the voltage from the source 201 and the dc-terminal voltage Vdc (Specification, pars. [0051] and [0072]; Fig. 6).  Par. [0072] further recites that the voltage applied to the output terminal of the inverter 140 can be a switching voltage S1, S2.  However, par. [0072] is not positively reciting that the voltage is one of the switching voltages.  Accordingly, claim 15 is indefinite for failing to particularly point out which voltage is being applied to a switching element.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walter (WO 2004077000 A1).
In regards to claim 1, Walter describes a cooking apparatus (Walter, Abstract; Claim 21), comprising: a working coil (Walter, Abstract; coil 3 of Fig. 1); an inverter including a plurality of switching elements and configured to apply, by operating the plurality of switching elements, a resonant current of a predetermined frequency to the working coil (Walter, Desc/Clms Page number 3; inverter 2 of Fig. 1 – inverters convert DC-to-AC by rapidly switching the direction of the current. Resonant currents are the result of oscillation of current [i.e., by AC power] between two impeding components); a phase detector configured to detect a phase difference between the resonant current and a voltage applied to an output terminal of the inverter (Walter, Desc/Clms Page number 5); and a controller configured to calculate, based on the detected phase difference, a temperature of a target object that is placed above the working coil (Walter, Desc/Clms Page numbers 4-5; Fig. 1 – for temperature measurement, the corresponding dependently changing frequency is determined using a phase shift determination based on a measurement of the path differences between current and voltage. The determination can be done by an electronic data processing unit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1 above.
In regards to claim 2, Walter does not explicitly describe the cooking apparatus of claim 1, wherein the controller is further configured to calculate, based on a first regression equation that uses the detected phase difference as an independent variable and the temperature of the target object as a dependent variable, the temperature of the target object.  A regression equation that has a single independent variable and a single dependent variable (i.e., a simple linear regression equation) are well known in the art and can be solved using a general processor.  Walter provides that temperature changes can be determined by determining the increase or decrease in the electrical power, frequency, impedance, active resistance or phase shift which all change as a function of the temperature within predeterminable time intervals (Walter, claim 24; Desc/Clms Page number 5, par. 1).  Accordingly, it would have been well known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to calculate a temperature using a linear regression equation using a phase difference.  The motivation to do so is to accurately calculate a temperature using known values without contacting the heated region.
In regards to claim 3, Walter does not explicitly describe the cooking apparatus of claim 2, wherein the controller is configured to: control, based on the temperature of the target object being lower than a target temperature, the operation of the plurality of switching elements to reduce a frequency of the resonant current; and control, based on the temperature of the target object being higher than the target temperature, the operation of the plurality of switching elements to increase a frequency of the resonant current.  However, Walter describes a regulation of the heating process (Walter, Desc/Clms Page number 5; control circuit 6 of Fig. 1).  However, power and frequency are inversely proportional to one another.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to control the temperature of a coil by reducing the frequency to a working coil to increase the temperature and increasing the frequency to decrease the temperature to reach the target temperature.  The motivation to do so is to regulate the heating process based on a temperature found using known values without contacting the heated region.
In regards to claim 4, Walter describes the cooking apparatus of claim 3, further comprising a current detector configured to detect the resonant current (Walter, Desc/Clms Page number 4 – the measuring device can by an ammeter which is used in determining the temperature using the electronic data processing unit).  Walter does not explicitly describe wherein the controller is configured to calculate, based on a second regression equation that uses (i) a magnitude of the resonant current detected by the current detector and the detected phase difference as independent variables and (ii) the temperature of the target object as a dependent variable, the temperature of the target object.  However, a regression equation that has a multiple independent variable and a single dependent variable (i.e., a multiple linear regression equation) are well known in the art and can be solved using a general processor.  Walter provides that temperature changes can be determined by determining the increase or decrease in the electrical power, frequency, impedance, active resistance or phase shift which all change as a function of the temperature within predeterminable time intervals (Walter, claim 24; Desc/Clms Page number 5, par. 1).  Accordingly, it would have been well known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to calculate a temperature using a linear regression equation using a phase difference and a resonant current magnitude.  The motivation to do so is to accurately calculate a temperature using known values without contacting the heated region.
In regards to claim 5, Walter does not explicitly describe the cooking apparatus of claim 4, wherein the magnitude of the resonant current is a peak value of the resonant current.  However, it is well-known in the art to define the magnitude of an AC waveform (i.e., a current) as a measurement of the peak displacement (i.e., a maximum or minimum value) of said waveform from equilibrium position (i.e., a zero value).  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to define a current magnitude as the peak value of said current.
Claim(s) 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1 above, and further in view of Barritt (CA 2145494 C).
In regards to claim 6, Walter does not explicitly describe the cooking apparatus of claim 3, wherein the phase detector comprises: a current detector configured to output a first voltage based on the output current (Walter, Desc/Clms Page number 4 – ammeters can be configured to output a voltage correlating to the detected current); a voltage detector connected to the output terminal of the inverter and configured to output a second voltage based on the voltage applied to the output terminal of the inverter (Walter, Desc/Clms Page number 4 – voltmeters can output a voltage correlating to the determined voltage); and a phase signal generator configured to output, based on the first voltage and the second voltage, a phase signal corresponding to the phase difference (Walter, claim 1; reference character 12 of Fig. 1 – the measuring devices 8 and 9 can be used to determine the phase shift which is outputted to regulate the heating process), wherein the controller is configured to calculate the temperature of the target object by receiving the phase signal from the phase signal generator (Walter, electronic control and regulation circuit 6 of Fig. 1; claim 24 – temperature changes can be determined based on a change in the phase shift).
Walter does not describe a current transformer including an input coil, which is connected between the inverter and the working coil and through which the resonant current flows, and an output coil configured to generate an output current corresponding to the resonant current.  However, Barritt describes a current transformer that generates a bias reference voltage output as a pan compensation signal that is used in the regulation of the temperature of a heating process, where the pan compensation signal changes based on the material of the pan used (Barritt, Abstract; page 42, lines 15-19; page 42, line 31-page 43, line 4; page 44, lines 5-10).  Both Walter and Barritt are directed towards the regulation of temperature of a heating process of a coil used to heat cookware.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Walter in view of Barritt to generate a voltage corresponding to the circuit variable to be controlled.  The motivation to do so is to isolate the effects of the heated pan on the temperature so that the temperature regulation can be varied based on the pan material used.
In regards to claim 7, Walter does not explicitly describe the cooking apparatus of claim 6, wherein the phase signal is a pulse signal, and wherein the controller is configured to identify the phase difference based on a pulse width of the phase signal.  Pulse-width modulation (PWM) is a well-known technique for providing communications using a pulse with a variable-width pulse (i.e., a duty cycle) that represents the amplitude of an analog signal.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Walter to transmit information using a well-known technique in the art such as PWM.  The motivation to do so is to ease development and manufacturing by using a data communication technique that can be implemented on many commercially available processors.
In regards to claim 8, Walter does not explicitly describe the cooking apparatus of claim 7, wherein the current detector comprises: a first current sense resistor connected to the output coil; a diode element connected to the first current sense resistor; a second current sense resistor connected to the diode element; a third current sensor resistor having a first end connected to the second current sense resistor and a second end connected to a ground terminal; and a first comparator configured to output the first voltage and including (i) a first positive input terminal that is connected to a first node located between the second current sense resistor and the third current sense resistor and (ii) a first negative input terminal to which a first reference voltage is applied.  However, the current detector circuit recited in claim 8 describes circuit elements commonly found in circuits designed to sense current.  None of the circuit elements, taken alone or together, produce an unexpected result.  Walter describes an ammeter that is used to measure current (Walter, Desc/Clms Page number 4, par. 1).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement an ammeter using resistors, diodes, and a comparator to measure a current.  The motivation to do so is to use commercially available components to make manufacturing easier.
In regards to claim 9, Walter does not explicitly describe the cooking apparatus of claim 8, wherein the first comparator is configured to: determine, based on a voltage applied to the first positive input terminal being greater than or equal to the first reference voltage applied to the first negative input terminal, a value of the first voltage to be a voltage value corresponding to a high state; and determine, based on a voltage applied to the first positive input terminal being less than the first reference voltage applied to the first negative input terminal, a value of the first voltage to be a voltage value corresponding to a low state.  Setting a value to be either a high state or a low state based on a value being greater than, equal to, or less than a preset value is a well-known technique in the art.  As an example, digital logic commonly implements this well-known technique to designate a binary signal as logical high and logical low (i.e., 1 or 0) where a signal above a predetermined value is set to high (i.e., 1) and a signal below the predetermined value is set to low (i.e., 0).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use this well-known technique to convey state information to a controller (i.e., a digital processor) based on the voltage’s value relative to a predetermined value (i.e., a reference value).  The motivation to do so is to ease development and manufacturing by using a technique that is can be implemented on many commercially available processors.
In regards to claim 10, Walter does not explicitly describe the cooking apparatus of claim 9, wherein the voltage detector comprises: a first voltage sense resistor connected to the output terminal of the inverter;   a second voltage sense resistor having a first end connected to the first voltage sense resistor and a second end connected to the ground terminal; and a second comparator configured to output the second voltage and including (i) a second positive input terminal connected to a second node located between the first voltage sense resistor and the second voltage sense resistor and (ii) a second negative input terminal to which a second reference voltage is applied.  However, the voltage detector circuit recited in claim 10 describes circuit elements commonly found in circuits designed to sense voltage.  None of the circuit elements, taken alone or together, produce an unexpected result.  Walter describes a voltmeter that is used to measure voltage (Walter, Desc/Clms Page number 4, par. 2).   Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement a voltmeter using resistors and a comparator to measure a voltage.  The motivation to do so is to use commercially available components to make manufacturing easier.
Claim 11 recites similar subject matter as claim 9 and is rejected for similar reasons.
In regards to claim 12, Walter does not explicitly describe the cooking apparatus of claim 11, wherein the phase signal generator comprises: a first pulse generation resistor connected to an output terminal of the current detector; a second pulse generation resistor connected to an output terminal of the voltage detector; a third pulse generation resistor connected between the second pulse generation resistor and the ground terminal; and a third comparator configured to output the phase signal and including (i) a third positive input terminal connected to a third node to which the first to third pulse generation resistors are connected and (ii) a third negative input terminal to which a third reference voltage is applied.  Walter describes connecting the measured current and voltage to determine a phase shift (Walter, Desc/Clms Page number 5, par. 1).  However, Walter does not explicitly describe the circuit elements used to determine the phase shift.  The phase signal generator circuit recited in claim 12 describes circuit elements commonly found in comparator circuits.  None of the circuit elements, taken alone or together, produce an unexpected result.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Walter to use a comparator circuit to determine a phase shift.  The motivation to do so is to utilize ease development and manufacturing by using a circuit that is can be implemented on many commercially available processors.
Claim 13 recites similar subject matter as claim 9 and is rejected for similar reasons.
In regards to claim 14, Walter does not explicitly describe the cooking apparatus of claim 13, wherein the controller is configured to identify the pulse width of the phase signal based on a period of time during which the phase signal in the high state is received.  However, for similar reasons as provided with respect to claim 7, it would have been well known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Walter to convey information using PWM.  
In regards to claim 15, Walter does not explicitly describe the cooking apparatus of claim 14, wherein the voltage, applied to the output terminal of the inverter, is a voltage applied to a switching element connected between the working coil and the ground terminal, among the plurality of switching elements.  It is well-known in the art that inverters convert DC into AC without affecting the voltage of the output.  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to have an inverter configured to output a voltage equal to the input voltage.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1 above, and further in view of Pinilla (U.S. Pub. No. 2008/0121633 A1).
In regards to claim 16, Walter does not explicitly describe the cooking apparatus of claim 1, further comprising: a glass cooktop on which the target object is placed and disposed adjacent to the working coil, wherein the glass cooktop is made of a tempered glass of ceramic material.  However, Pinilla describes a temperature control for an inductively heated heating element that is implemented on a glass ceramic cooking surface (Pinilla, par. [0025]).  Both Walter and Pinilla describe temperature measurements of cooking coils.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Walter in view of Pinilla to measure the temperature of a coil under a ceramic glass cooktop.  The motivation to do so is to increase the marketability of the temperature sensor.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1 above, and further in view of Kay (TI Designs - Precision: Verified Design Comparator with Hysteresis Reference Design).
In regards to claim 17, Walter does not describe the cooking apparatus of claim 8, wherein the current detector further comprises: a hysteresis circuit connected between the first node and an output terminal of the first comparator.  However, Kay describes a comparator with hysteresis reference design that uses a hysteresis circuit to reduce transitions caused by noise (Kay, page 1, Circuit Description).  The comparator of Kay is used to differentiate between an over temperature and normal temperature condition.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Walter in view of Kay to implement a hysteresis circuit to reduce the effects of noise.  The motivation to do so is to improve the reliability of the sensor in providing accurate measurements.
In regards to claim 18, Walter does not describe the cooking apparatus of claim 17, wherein the hysteresis circuit includes: a first hysteresis resistor connected between the first node and the first positive input terminal; and a second hysteresis resistor having a first end connected between the first hysteresis resistor and the first positive input terminal and a second end connected to the output terminal of the first comparator.  Kay describes a comparator with hysteresis that uses a resistor Rh connected between a positive end of the input terminal and an output terminal of the comparator (Kay, page 1).  Kay further describes implementations that can include additional resistors connected to the positive end of the input terminal of the comparator (Kay, Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Walter in view of Kay for similar reasons as claim 17.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1 above, and further in view of Fagnani (Texas Instrument Application Report, IQ vs Accuracy Tradeoff In Designing Resistor Divider Input To A Voltage Supervisor).
In regards to claim 19, Walter does not describe the cooking apparatus of claim 12, wherein the first to third pulse generation resistors are configured to distribute a voltage applied to the third positive input terminal.  It is well-known in the art to use resistors in comparator circuits to set a threshold voltage for sense inputs (Fagnani, IQ vs Accuracy Tradeoff In Designing Resistor Divider Input To A Voltage Supervisor, Abstract).  Accordingly, it would have been well-known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Walter in view of Fagnani to use resistors to threshold the input voltages.  The motivation to do so is to utilize ease development and manufacturing by using a circuit that is can be implemented on many commercially available processors.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1 above, and further in view of Electronics Tutorials (Electronics Tutorials, Insulated Gate Bipolar Transistor).
In regards to claim 20, Walter does not explicitly describe the cooking apparatus of claim 1, wherein the plurality of switching elements are insulated gate bipolar transistors.  However, using insulated gate bipolar transistors as switching elements in a circuit is well known in the art (See Electronics Tutorials, Page 1).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Walter to implement the switching elements of the inverter using insulated gate bipolar transistors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763